Taylor, judge,
(after argument.) The plaintiff must state ia his warrant the nature of his demand, so as to give notice to the defendant of what is intended to, be proved against him'; íu.-q when that ia stated he should not be allowed to vary from k¡, The cause of action now stated, is jaot an account, but a coma plaint for bon performance of a special agreement, sounding ia damages. Admitting what is contended for on the part of the plaintiff, that a demand on a special agreement, vyhere the sum to be recovered docs not exceed twenty pounds, is within the jurs-diction of a justice, it will not avail the plaintiff; for that does üot prove that when'he sues on account he may claim for non pert ioimauce of a special agreement.
The plaintiff was nonsuited,